Citation Nr: 1019089	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977 and from August 1979 to February 1982.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In January 2008, the Board issued a decision which denied the 
Veteran's claim herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.


FINDINGS OF FACT

1.  The January 10, 2008 Board decision, as written, 
precluded effective judicial review.

2.  The Veteran's acquired psychiatric disorder can not be 
reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The Board's January 2008 decision addressing the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2009).

2.  An acquired psychiatric disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Board's January 2008 decision finding that the decision 
as written precluded effective judicial review.  Accordingly, 
in order to prevent prejudice to the Veteran, the January 
2008 decision of the Board must be vacated in its entirety, 
and a new decision will be entered as if the January 2008 
decision by the Board had never been issued.

Service Connection

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.

Historically, the Veteran served in the Army from August 1974 
to August 1977 and from August 1979 to February 1982.  
Herein, the Veteran is seeking service connection for an 
acquired psychiatric disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).


In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the Veteran's service treatment records did not 
reveal complaints of or treatment for a psychiatric disorder 
or symptoms thereof.  An October 1976 service treatment 
record documents the circumstances surrounding the robbing 
incident claimed by the Veteran to have caused panic attacks 
in service.  At separation, the Veteran indicated on his 
January 1982 medical history report that he had not 
experienced depression or excessive worry; nervous trouble of 
any sort; or frequent trouble sleeping.  A clinical 
examination demonstrated that the Veteran was psychiatrically 
normal.  

His service personnel records for the second period of 
service reflect that his performance deteriorated and he was 
eventually discharged early from service due to drinking and 
substance abuse problems. 

Following military discharge, VA outpatient treatment reports 
dated from February 1984 to May 1984 reflect that the Veteran 
seen in a mental hygiene clinic for his psychiatric 
condition.  A March 1984 VA treatment report noted the 
Veteran's history of alcohol and drug problems, but stated 
his problem at that time was depression due to finances and 
unemployment.  The Veteran was concerned about not being able 
to express his feelings to other people.  He was noted to 
have no behavioral problems.  The diagnosis was adjustment 
disorder with mixed emotional features.

A November 1988 VA treatment report noted that the Veteran 
asked to talk to someone because "my priorities are all 
mixed up."  He reported depression, preference to being 
alone, and difficulty talking to people.  The diagnosis was 
adjustment disorder.

In an April 1984 medical report, the Veteran reported that he 
felt depressed because he could not find employment and had 
difficulty with taking to people or feeling comfortable 
around them.  He also reported that drinking was a way he 
coped with his marital problems while he was in Korea in 
1981.

A September 2002 VA psychiatry note showed that the Veteran 
had marijuana dependence.  He reported intermittent feelings 
of depression.  He stated that he had not been on 
antidepressants for a year.  The assessment was cannabis 
dependence and drug-induced mood disorder.

A November 2002 VA psychiatry report noted the Veteran's long 
history of depression.  The Veteran attempted suicide by 
carbon monoxide on the day before, but stopped before he 
passed out.  It was noted that he was on Zoloft for some time 
but had not taken the medication in 3 months.  The assessment 
was dysthymic disorder.

A January 2003 VA psychiatry note indicated that the Veteran 
was suicidal.  Objectively, he had no psychotic symptoms, but 
he had feelings of depression and suicidal ideation.  The 
assessment was adjustment disorder with depression.

A November 2003 VA treatment report noted a diagnosis of 
adjustment disorder with depression, not otherwise specified.

A February 2004 VA treatment report noted that the Veteran 
had adjustment disorder with depression.  It was noted that 
he had been taking Paxil, Trazodone, and Vistaril.  
Objectively, the VA psychiatrist noted that he was in good 
contact with reality.

In March 2004, the Veteran was afforded a VA mental 
examination.  The examiner noted that the claims file was 
reviewed.  The Veteran reported that he was hospitalized at a 
VA medical facility for depression subsequent to legal 
problems, and family and marital problems.  The examiner 
noted the Veteran was seen by the Marion VA Medical Center 
once every three months for outpatient psychiatric treatment.  
It was also noted that the Veteran was seen at the same VA 
facility for anxiety briefly in January 1982 as an 
outpatient.  The Veteran complained of being nervous, memory 
problems, blackouts and falling, lightheadedness, and a 
preference to being alone, as well as a long history of 
substance abuse.  The examiner opined that the Veteran's mild 
psychiatric symptoms did not interfere with his level of 
adjustment.  The diagnoses were cannabis dependence in 
partial remission and adjustment disorder with depressed mood 
and anxiety.  No etiological opinion was rendered.

In April 2004, the Veteran underwent a second VA mental 
examination.  The Veteran reported anxiety, depressed mood, 
social isolation, blackouts, distrust of others, 
lightheadedness, and a long history of substance abuse.  The 
VA examiner noted that the Veteran's symptoms appeared to be 
mild in severity, to have been present for approximately the 
past year and to occur on an infrequent basis.  The diagnoses 
were cannabis dependence in partial remission and depressive 
disorder, not otherwise specified, but the examiner did not 
provide an etiological opinion.

The evidence of record also includes an April 2004 lay 
statement from an individual who indicated that he met the 
Veteran during service, and that the Veteran was 
"tremendously depressed" during service due to his not 
being able to get along with his company commander.  He 
indicated that it was his belief that the Veteran's post-
service psychiatric problems were related to his problems in 
service.

Another lay statement dated in May 2004 was received from a 
person who indicated that he knew the Veteran all of his life 
as a neighbor and noticed a change in the Veteran since his 
return from service from a person who as "happy-go-lucky" 
to someone that was short-tempered, paranoid, anxious, and 
"depressed all the time".  He stated that the problems the 
Veteran currently experienced were "the same ones he had 
when got out of the military, only worse."

An October 2006 VA report reflects the Veteran reporting a 
history of problems with anxiety during service after 
witnessing the beating of a service comrade and being beaten 
and robbed himself.  He stated that his anxiety and social 
discomfort escalated after this incident, and that he started 
drinking heavily and using substance.  He also reported that 
his symptoms worsened after military discharge.  The 
diagnoses were panic disorder with agoraphobia, rule out 
PTSD, alcohol dependence in full sustained remission, and 
polysubstance drug abuse in fall sustained remission.

In a June 2009 VA psychiatry report, the Veteran related the 
incident during his military service in Germany when he was 
severely beaten and left in the woods.  He report that he had 
had panic attacks since that time and had depression after 
his military discharge.  He stated that he sought no 
treatment for a while as he was self medicating with alcohol 
and drugs.  He also reported that he had not used any alcohol 
in over 20 years.

Subsequent VA treatment records dated through December 2009 
reflect treatment for variously diagnosed psychiatric 
disorders, to include panic disorder, with agoraphobia; major 
depressive disorder; adjustment disorder with depressed mood; 
and anxiety disorder, not otherwise specified.

Private treatment records dated from August 2009 to December 
2009 reflect that the Veteran has received psychological 
treatments to include individual cognitive behavioral therapy 
and family therapy.  The private physician noted that the 
initial diagnosis was panic disorder with agoraphobia and 
that the Veteran had also been treated for depressive 
symptoms and has exhibited features consistent with 
posttraumatic stress disorder.

In March 2010, the Veteran submitted report of a private 
psychological evaluation conducted in March 2010, and 
provided waiver of jurisdiction of the RO for this evidence.  
See 38 C.F.R. § 19.37 (2009).  With regard to the incident in 
Germany which the Veteran stated changed his life for the 
worse, he related that he was walking back to the camp with 
two friends after having a few beers at a bar when a jeep 
pulled over and offered a ride.  He and one friend accepted 
the ride and were driven to the woods; the next thing he 
remembered was being beaten, kicked and robbed.  During the 
time he was being beaten, he said he was very scared and 
thought he might be killed.  He stated "[i]t seemed like it 
lasted forever."  When pressed on the issue of whether he 
has persistent intrusive recollection of this event, the 
Veteran stated that even nearly forty years later, situations 
where he feels vulnerable because of being around people he 
does not know-especially when he feels surrounded-provoke 
extreme anxiety.  The resulting diagnoses were panic disorder 
with agoraphobia and severe major depressive disorder without 
psychotic features.  Following a review of the Veteran's 
claims file and clinical interview and examination of the 
Veteran, the private psychologist stated

I believe it is at least as likely not that [the 
Veteran] does indeed have [p]anic [d]isorder with 
[a]goraphobia and that it began while he was on 
active duty with the US Army during the time he 
was stationed in Germany.  I further believe that 
his drug use and overuse of alcohol in particular 
were attempts at self-medication and were 
therefore secondary to his [p]anic [d]isorder.  
Put simply, [the Veteran] is not the same man he 
was before service and it is because of his 
acquired psychiatric disorder.

Based on the totality of the evidence and with the 
application of the doctrine of reasonable doubt, the Board 
finds there is a reasonable basis to conclude that the 
Veteran's current acquired psychiatric disorder is related to 
his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  There is a currently diagnosed acquired psychiatric 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  While no inservice diagnosis is shown, post 
service medical records, starting as early as only two years 
after the Veteran's military discharge, revealed a 
significant history of a psychiatric disorder.  Furthermore, 
the March 2010 private medical opinion relates the Veteran's 
current psychiatric disorder to his military service.  The 
March 2010 private physician concluded "it is at least as 
likely not that [the Veteran] does indeed have [p]anic 
[d]isorder with [a]goraphobia and that it began while he was 
on active duty with the US Army during the time he was 
stationed in Germany."  While the private physician appears 
to have relied upon the Veteran's reported military history, 
the Board finds that the Veteran's lay testimony is competent 
to establish observable symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
The Board also finds that his lay testimony regarding the 
inservice robbing incident to be consistent with the 
remaining evidence of record.  Accordingly, service 
connection for an acquired psychiatric disorder is warranted.


ORDER

The January 10, 2008 Board decision addressing the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is vacated.

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


